DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oh et al. (WO 2018/117710 A1) where US Pub. 2020/0116898 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Oh discloses a reflectionless window comprising a transparent window (optical material) with a plurality of first nanocolumns on a surface and a plurality of second nanocolumns on at least one surface of the upper surface of the plurality of first nanocolumns (abstract and Fig. 7). The height and width of the nanocolumns are designed to transmit wavelengths in the ultraviolet (shortest wavelength), visible (mid wavelength), and infrared (longest wavelength) ranges where the first nanocolumns will have a height and width to transmit the longer wavelengths, and the second nanocolumns will have a height and width to transmit the shorter wavelengths ([0111] and [0113]-[0118]).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ang (WO 2012/144954 A1).
Ang disclose an antireflective surface comprising a plurality of composite antireflective structures which have a primary structure and plurality of secondary structures formed on the primary structure where the primary structure has dimensions in the nanometer range and the plurality of secondary structures have dimensions in a range that is approximately 10 to 15% of the dimensions of the primary structure (abstract and Figs. 1 and 5). The primary structure has dimensions less than 500 nm and the secondary structures have dimensions less than 50 nm (abstract and pages 5-6).  The two structures together allow for higher transmission and lower reflectivity than either structure alone ([0029]) where the primary structure allows most larger wavelengths to pass and the secondary structure provides additional transmission of light through the substrate (Table 2). 
Ang does not specifically disclose that the secondary structure aids in transmitting shorter wavelengths than the primary structure as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Ang has the same structure as disclosed of a smaller nanostructure on the surface of a larger nanostructure (instant Specification, Figs. 4F and 5 and [0047] and Ang, Table 1 and Fig. 5) so that it would be expected that the primary structure in Ang aid in transmission of longer wavelengths than the secondary structures as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0320969 A1 discloses a low reflective surface comprising a pillar structure and nano-flake layer on the pillars (abstract and Fig. 1). WO 2015/145831 A1 discloses an antireflective article with a moth-eye structure and tiny protrusions densely arrayed (abstract and Fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783